Citation Nr: 0615990	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to May 
1995.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

In conjunction with his September 2000 claim for increased 
rating, the veteran also appears to be claiming service 
connection for perforated ear drums.  The record does not 
reflect that the RO has addressed this issue.  It is REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been incarcerated since November 1998.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  E.g. Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, the duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton; 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran filed a claim for increased rating in September 
2000.  The RO scheduled the appropriate VA compensation and 
pension (C&P) examinations at the VA Medical Center (VAMC) in 
Augusta, Georgia, rather than the VAMC in Dublin because the 
Dublin VAMC could not conduct an audio examination; the RO 
also noted that the veteran was incarcerated at Wheeler 
Correctional Facility (Wheeler).  See January 2001 email 
correspondence from J. Hudson; January 2001 Development 
Worksheet.  The examinations were cancelled, however, as the 
RO was informed that Wheeler could not bring the veteran to 
the Augusta VAMC because the jail was short of help and it 
was too far to bring him.  The RO then informed the veteran 
that the jail would be unable to transport him for an 
examination and requested medical evidence to support his 
claims.  See February 2001 RO letter.  The veteran thereafter 
submitted medical records from Wheeler dated February and 
March 2001.  

The RO again tried to schedule the appropriate C&P 
examinations in August 2003.  The RO informed the Augusta 
VAMC that the veteran was incarcerated at Wheeler and 
requested the VAMC to coordinate with Wheeler in order to 
evaluate the veteran.  See August 2003 C&P Exam Inquiry.  The 
examinations were cancelled the next day, however, with a 
note indicating that it was the August VAMC's policy not to 
see veterans while they are incarcerated.  See id.; August 
2003 email correspondence from V. Dunn.  

In November 2003, mail sent by the RO to the veteran at 
Wheeler was refused because there was no record of the 
veteran at that facility.  There is no indication in the 
record that the RO attempted to ascertain the veteran's 
whereabouts until February 2004.  At that time, a search 
conducted by the RO of the Georgia Department of Corrections' 
website revealed that the veteran had been moved from Wheeler 
to Dooly State Prison (Dooly).  In November 2005, mail from 
the Board dated October 2005 was returned, indicating that 
the veteran was no longer incarcerated at Dooly.  A search of 
the Georgia Department of Corrections' website indicates that 
the veteran is now incarcerated at Hays State Prison (Hays).  

The veteran is entitled to an appropriate examination or 
medical opinion as deemed necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  Providing a new examination is 
required under the duty to assist when a veteran claims his 
condition has worsened and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The only VA C&P examination of record is an audio 
exam conducted in August 1995, now more than a decade ago.  
The RO's two attempts to schedule the appropriate VA 
examinations during the veteran's incarceration at Wheeler 
are acknowledged.  In light of the fact that the veteran is 
now located at a different facility, and in keeping with the 
duty to tailor assistance to incarcerated veterans to meet 
the peculiar circumstances of their confinement, the RO 
should attempt to schedule the appropriate VA examinations in 
coordination with Hays.  The examinations may be conducted at 
the correctional facility by a fee-based or VA physician.  
See Bolton.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The RO should also ascertain whether the veteran sought 
treatment at Dooly and Hays.  If so, the RO should request 
authorization from the veteran for release of those treatment 
records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether he received 
medical treatment while incarcerated at 
Dooly State Prison and, if so, request 
authorization from the veteran for 
release of those records and associate 
them with the claims file.

2.  Ask the veteran whether he has 
received medical treatment at Hays State 
Prison and, if so, request authorization 
from the veteran for release of those 
records and associate them with the 
claims file.

3.  Schedule the veteran for an 
examination to ascertain the current 
severity of his service-connected 
bilateral hearing loss.  The veteran's 
claims folder and a copy of this remand 
should be available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

4.  Schedule the veteran for an 
examination to ascertain the current 
severity of his service-connected 
inguinal hernia.  The veteran's claims 
folder and a copy of this remand should 
be available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

5.  Following completion of the 
foregoing, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
